DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 10 is objected to because line 7 should read “wherein the second portion is connected”. Appropriate correction is required. This claim objected was also set forth in the last Office action and has not been addressed in the most recent amendment.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 10, 13, 15, 17, 18, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 9,545,146 B1) in view of Yoon et al. (US 2010/0003505 A1), Morgan (US 8,752,740 B2), Lai et al. (US 9,795,044 B2), and Blackford et al. (US 8,973,223 B2).
Regarding claim 10, King discloses a method for forming a carrying case, comprising: forming a continuous first portion (one half of case 202) including a first inner surface (inherent to any case wall) and a first outer surface (inherent to any case wall); forming a second portion (second half of case 202) including a second inner surface (inherent) and a second outer surface (inherent); wherein the second portion is connected to the first portion along at least one edge of the first portion (by zipper 206 along at least two, maybe more sides, see Figure 2), locating a waterproof case zipper (206, see “airtight and/or watertight” in col. 4 line 21) along a portion of a circumference of the carrying case (see Figure 2); wherein the carrying case is waterproof (see “waterproof” in col. 10 line 53); and locating an electronic device into the carrying case (see “electronic device” in col. 10 lines 61-62); wherein the case zipper is moveable between an open position and a closed position (inherent feature of a zipper), and when the case zipper is in the closed position, the first inner surface and the second inner surface are kept dry when the carrying case is exposed to moisture (see “watertight” in col. 4 line 21 and “waterproof” in col. 10 line 53), and wherein when the zipper is in a closed position, the zipper forms a water-tight and air-tight seal (see “airtight and/or watertight” in col. 4 line 21) further adapting the carrying case to float in water (see “configured to float if dropped into a body of water” in col. 10 lines 54-55).
First, King fails to disclose the first and second case portions specifically being formed from TPU or TPU coated polyester. King does disclose the case being waterproof and made from fabric or other desirable materials (see col. 10 line 53 and col. 11 lines 30-33). Yoon teaches that one known waterproof sheet material is a TPU coated polyester (see “polyester” in [0014] and “TPU” in [0017]) that has improved water resistance and air tightness and is lightweight and easily workable (see [0025]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have made the King case from any known and suitable waterproof fabric, in this case, a TPU coated polyester fabric as taught by Yoon, the motivation being to provide a watertight, airtight, durable, and lightweight carrying case. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Next, King fails to disclose a pocket formed between the second inner surface and second outer surface where the second inner and outer surfaces are formed from different materials, the second outer surface being formed of transparent TPU to allow an electronic device held within the pocket to be view and manipulated from the second outer surface. King does disclose the use of a transparent window allowing a user to interact with the electronic device (see col. 10 lines 59-64) but it seems this window is within the case itself as if some internal pocket (see “open the carrier and access the electronic device” in col. 10 line 61). Morgan teaches that it was already known in the art for an electronic device carrying case like that of King to include a second portion outer surface transparent window (349) made from a material that allows manipulation of the electronic device within the case (see col. 7 lines 42-55); and a second portion inner surface (351) that forms a pocket that holds the electronic device against the window during use (see col. 7 lines 56-61). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have to have provided the King carrying case with a second portion outer surface window and second portion inner surface pocket like that of Morgan in place of the seemingly interior window pocket as originally taught by King, the motivation being to allow a user to access and interact with their electronic device without having to first open the carrying case. Regarding the window specifically being TPU, Lai teaches that it was already known in the art for an electronic carrying case window like that of the Morgan, which has now been added to King, to be made from TPU sealed with welding or rubber gasket to the case (see col. 12 lines 33-50). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have made window of the modified King case from any known and suitable window material, in this case, TPU as taught by Yoon. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Third, King is silent as to how the waterproof zipper is attached to the case and thus fails to disclose the zipper being sewn or glued. Blackford teaches that it was already known in the art to use adhesive (78) to attach a zipper (see col. 6 lines 64+). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have attached the waterproof zipper of King to the King case using know methods, in this case choosing to use adhesive, as taught by Blackford.
Finally, King shows the zipper extending along at least two sides of the case (see Figure 2) but fails to specify that at least one edge of the carrying case is zipper free. It is not clear just how many sides the King zipper extends around. Morgan shows that it was already known in the art for an electronic device carrying case like that of King to include a zipper extending around three sides thereof with one side being zipper free (see Figure 16). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the waterproof zipper of King around three sides of the case, leaving one side zipper free, as mere design choice, where such zipper/case design was already known in the art, as shown by Morgan. There is no inventive step in simply choosing between known case/zipper designs absent a showing of unexpected results.  
Regarding claim 13, King as modified above discloses the method of claim 10, but fails to include forming the first inner surface to include one or more slits for holding one or more cards.  King is silent as to the interior details of his case. Morgan teaches that it was already known in the art for an electronic device carrying case like that of King to include one or more pockets with (347) with elongate openings or slits for carrying credit cards and other items within the case (see col. 7 lines 39-42). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the first inner surface of the modified King case with one or more pockets with elongate slit openings for holding credits cards and other small items, as taught by Morgan.
Regarding claim 15, King as modified above discloses the method of claim 13, including forming the first inner surface to include one or more holders for holding one or more items (one or more of the Morgan slit pockets have been added to King, where one of these added pockets can be considered the slit and the other(s) can be considered the holder(s)).
Regarding claim 17, King as modified above discloses the method of claim 10, including attaching one or more straps to the carrying case, as taught by King (see strap 208).
Regarding claim 18, King as modified above discloses the method of claim 17, including forming the one or more straps to include an adjustment feature for adjusting the length of the one or more straps, also as taught by King (see “adjustable strap 208” in col. 4 line 25).  
Regarding claim 21, King as modified above discloses the method of claim 10, but fails to include locating one or more components that include one or more solar panels onto the carrying case. In another case embodiment, King teaches the use of a solar panel to charge an electronic device within the case (see “solar panel array 1302” and col. 6 lines 43-58). It would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the Figure 2 embodiment of King with a solar array as well, the motivation being to allow a user to charge an electronic device held therein, as taught by King himself.
Regarding claim 2, King as modified above discloses the method of claim 21, including locating the one or more solar panels so that they provide electricity to a charger within the carrying case, as taught by King (see col. 6 lines 43-58).
Regarding claims 23-25, King as modified above discloses (claim 23) the method of claim 10, including forming at least a portion of the carrying case from a lightweight material resistant to marring, scratching, fading, nicking, puncturing, ripping, tearing, stretching, or any combination thereof. The modified; (claim 24) wherein the lightweight material is RFID blocking; and (claim 25) wherein the lightweight material is a polyester webbing, as taught by Yoon (see rejection of claim 10 above).
6.	Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 9,545,146 B1) in view of Yoon et al. (US 2010/0003505 A1), Morgan (US 8,752,740 B2), Lai et al. (US 9,795,044 B2), and Blackford et al. (US 8,973,223 B2) as applied above, further in view of Harstvedt (US 9,877,558 B1).
	Regarding claim 14, King as modified above discloses the method of Claim 10, but fails to include forming the second inner surface to include one or more slits for holding one or more cards.
Regarding claim 16, King as modified above discloses the method of Claim 14, including forming the second inner surface to include one or more holders for holding one or more items.  
	So far, the modified King case includes slit pockets / holders on only the first inner surface, as taught by Morgan, while the second inner surface of the modified King case is an electronic device retaining strap, as taught by Morgan (see strap 353 in Figure 16), which is not capable of receiving additional slit pockets / holders thereon, even though a person of ordinary skill in the art would have found it obvious to have provided the modified King case with a greater number of slit pockets / holders in order to provide the user with greater organization options. Harstvedt teaches that it was also known in the art to hold a device against a case window using an actual pocket panel (50/52, see Figures 1, 3, and 5). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the modified King case with a second inner surface panel like that of Harstvedt, the motivation being to provide a space for more slit pockets / holders.
7.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over King (US 9,545,146 B1) in view of Yoon et al. (US 2010/0003505 A1), Morgan (US 8,752,740 B2), Lai et al. (US 9,795,044 B2), and Blackford et al. (US 8,973,223 B2) as applied above, further in view of Cameron (US 2015/0060506 A1).
Regarding claim 28, King as modified above discloses the method of claim 10, but fails to include forming the outer surface of the first portion, second portion, or both to include one or more reflectors. Cameron teaches that it was already known in the art for a carrying case like that of King to include a reflective material on an outside thereof to ensure a user if visible in low-light environments (see [0043]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant's invention was filed to have provided a reflective material on an outside of the modified King case, the motivation being to ensure the user is visible in low-light environments, as taught by Cameron.
Response to Arguments
8.	Applicant’s arguments filed 4/21/22 have been fully considered but are moot in view of the latest claim amendment and the new grounds of rejection. All arguments with respect to the TIZIP MasterSeal 6 zipper are moot because Applicant has removed the “fabric coated thermoplastic polyurethane” language from claim 10. No other arguments against the combination of references were made and Blackwell has been added to the combination of references to address the new “sewn or glued” limitation.
Conclusion 
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649.  The examiner can normally be reached on Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        5/6/22